DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments and/or Claims
The amendment and Applicant’s arguments, filed 15 December 2021, have been entered in full.  Claims 5, 20-26 are canceled.  Claims 7, 8, 12-19 are withdrawn from consideration as being drawn to a non-elected invention. Claim 1 is amended. Claims 1, 2, 6, 9-11 are under examination.
			Information Disclosure Statement

The information disclosure statement(s) (IDS) (filed 15 December 2021) was received and complies with the provisions of 37 CFR §§1.97, 1.98 and MPEP § 609.  It has been placed in the application file and the information referred to therein has been considered as to the merits. 
		Withdrawn Objections And/Or Rejections
	The specification is in compliance with 37 CFR 1.821-1.825 of the Sequence Rules and Regulations. 
	The rejection to claims 1, 2, 9 and 10 under 35 U.S.C. 102(a)(1) as being anticipated by Artymiuk et al. (ASTERION LIMITED WO 2010/020766; published 2/25/10), as set forth at pages 4-5 of the previous Office Action (17 June 2021), is withdrawn in view of the amendment (15 December 2021).
	The rejection to claims 1 and 11 under 35 U.S.C. 103 as being unpatentable over by Artymiuk et al. (ASTERION LIMITED WO 2010/020766; published 2/25/10) in view of 
	The rejection to claims 1, 5 and 6 under 35 U.S.C. 103 as being unpatentable over by Artymiuk et al. in view of Greenberg et al. (US 5,747,292; published 5/5/98), Liang et al. (US 2015/0368360; published 12/24/15; priority date 2/6/13) and Sivakumar et al. (US 2005/0095223; published 5/5/05), as set forth at pages 7-9 of the previous Office Action (17 June 2021), is withdrawn in view of the amendment (15 December 2021)..
	
NEW CLAIM REJECTIONS/OBJECTIONS	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Artymiuk et al. (Reference of record; ASTERION LIMITED WO 2010/020766; published 2/25/10), in view of Greenberg et al. (Reference of record; US 5,747,292; published 5/5/98), Liang et al. (Reference of record; US 2015/0368360; published 12/24/15; priority date 2/6/13) and Sivakumar et al. (Reference of record; US 2005/0095223; published 5/5/05). 
	Artymiuk et al. teach a fusion protein comprising interleukin-2 (IL-2) and interleukin 2 receptor beta (IL-2RB), nucleic acid encoding said fusion protein and recombinant methods of expressing the fusion protein (pages 2-3, 6-7 and page 18)(applies to claims 1 and 9). Artymiuk et al. teach that IL-2 is linked to IL-2RB by a linker (page 3)(applies to claim 1). Artymiuk et al. teach wherein IL-2 is fused to the N-terminus of IL-2RB via a linker (page 1/38, Table 1)(applies to claim 1). Artymiuk et al. teach an amino acid sequence of human IL-2 that is 100% identical to instant SEQ ID NO:34 (page 20, Figure 8 and page 1/38, Table 1; sequence search result  of record) (applies to claim 2). Artymiuk et al. teach the amino acid sequence of human IL-2RB (page 20, Figure 10 and page 1/38, Table 1). Artymiuk et al. teach vectors comprising promoters (page 6- 7)(applies to claim 10). 
In summary, Artymiuk et al. teach a fusion protein comprising IL-2 fused to the N-terminus of IL-2RB with an intervening linker. Artymiuk et al. do not teach wherein the IL-2-linker-IL-2RB fusion protein further comprises a cytoplasmic domain of interleukin-21 receptor (IL-21R) at the C-terminus of IL-2RB. Artymiuk et al. do not teach the amino acid sequence of IL-21R.
Greenberg et al. teach the introduction of genetic material encoding chimeric cytokine receptors into lymphocytes to reduce the dependency of the activated lymphocytes on T helper cells and/or growth factors supplied by T helper cells (abstract; column 1, lines 20-25). Greenberg et al. teach a chimeric construct wherein the extracellular domain of IL-2RB is fused to the cytoplasmic domain of EPO receptor (column 3, lines 64-column 4, line 2). Greenberg et al. teach another chimeric construct wherein the extracellular domain of the GM-CSF receptor is fused to the cytoplasmic domain of IL-2RB and wherein the c-Kit receptor is fused to the cytoplasmic domain of IL-2RB (Figure 1; Figure 2; column 9, lines 5-61; column 14, line 65-column 15, line 41 and column 18, lines 41-63). Greenberg et al. teach a recombinant polynucleotide comprising a region encoding a first peptide chain, wherein the first peptide chain applies to claim 5).
Liang et al. teach modified T lymphocytes comprising chimeric receptors. Liang et al. teach chimeric receptors comprising IL-21R (abstract and paras 0008, 0017, 0024, 0031, 0050 and 0065)(applies to claim 5).
Sivakumar et al. teach T cells are central to an immune response and produce many cytokines. Sivakumar et al. teach cytokines produced by the T cell have been classified as type 1 and type 2. Type 1 cytokines include IL-2 and IL-21 (paras 0002, 0038 and 0039). Sivakumar et al. teach the sequence of IL-21R that is 100% identical to instant SEQ ID NO:36 (para 0038). Sequence search results of record (applies to claim 6). Sivakumar et al. teach that the receptor for IL-21 is expressed on cells that mediate anti- cancer, anti-viral and immune responses. Sivakumar et al. teach that the receptor for IL-21 mediates anti-cancer activity. Sivakumar et al. teach that IL-21 affects proliferation and/or differential of T cells and B cell in vivo (paras 0053, 0092 and 0117).
It would have been obvious for one of ordinary skill in the art before the effective filing date to modify an IL-2-linker-IL-2RB fusion protein as taught by Artymiuk, by further fusing a cytoplasmic domain of another cytokine receptor at the C-terminus of IL-2RB as taught by Greenberg et al., wherein the cytokine receptor is IL-21R comprising amino acid residues 254-538 of SEQ ID NO:36, as taught by Liang et al. and Sivakumar et al., respectively. One of ordinary skill in the art before the effective filing date, would have been motivated to modify the composition and expect success for the following reason.


APPLICANT’S ARGUMENTS	
Applicant argues that Greenberg provides chimeric receptors that include an extracellular domain derived from a first cytokine receptor and a transmembrane and cytoplasmic domain derived from a second cytokine receptor, which enable activated lymphocytes expressing the chimeric receptor to proliferate in response to an alternative cytokine other than one that is normally required (abstract and col. 4, lines 5-9). Applicant argues that Greenberg further provides that the alternative cytokine is preferably one that is “expressed in the lymphocyte at elevated levels in response to cognate antigen stimulation” or that could “be administered with reduced toxicity relative to, e.g., IL-2”. (col. 5, lines 27-32). Applicant argues that it was known in the art and provided in the instant application that administration of IL-2 is limited by its severe side effects (instant specification as filed on page 1, lines 19-22 and page 2, lines 14-18). Applicant argues that one of ordinary skill in the art would have understood that Greenberg provides chimeric receptors that enable lymphocytes to proliferate in response to an alternative cytokine that is expressed in the lymphocyte or administered. Applicant argues that 
 Applicant argues that Liang and Sivakumar provide the amino acid sequence of IL-21R, and thus do not cure the just-noted deficiencies in Greenberg.
	Applicant’s arguments have been fully considered but are not found persuasive for the following reasons. 
1.  Applicant argues that Greenberg does not teach or suggest fusion of a cytokine to a chimeric receptor, let alone fusion of IL-2 to a chimeric receptor. The Examiner maintains that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The instant claims are drawn to IL2-linker-IL2 receptor beta-IL21receptor.
Artymiuk teaches a fusion protein comprising IL-2 fused to the N-terminus of IL-2RB with an intervening linker (i.e. IL2-linker-IL2 receptor beta).
Liang et al. teach chimeric receptors comprising IL-21 receptor. Sivakumar et al. teach the sequence of IL-21 receptor that is 100% identical to instant SEQ ID NO:36.
Greenberg a chimeric receptor comprising one or more chimeric peptide chains that have an extracellular domain derived from cytokine receptor A-R that binds cytokine A, joined, via a transmembrane domain, to a cytoplasmic domain derived from cytokine receptor B-R that binds cytokine B, wherein cytokine B is a cytokine that is normally 
The extracellular domain derived from cytokine receptor A-R that binds cytokine A, as taught by Greenberg, would be IL2-linker-IL2 receptor beta. 
The cytoplasmic domain derived from cytokine receptor B-R that binds cytokine B, wherein cytokine B is a cytokine that is normally required by a lymphocyte for growth and proliferation, as taught by Greenberg,  would be is IL-21R. 
2.  Applicant’s argument that it was known in the art and provided in the instant application that administration of IL-2 is limited by its severe side effects is not applicable. This is because IL-2 is fused to the IL-2 receptor beta. The fusion protein works without adding exogenous IL-2. There are no severe side effects because IL-2 is not administered. 
The scientific reasoning and evidence as a whole indicates that the rejection should be maintained.

	
	
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Artymiuk et al., in view of Greenberg et al., Liang et al. and Sivakumar et al., as applied to claim 1 above, and further in view of Jiang et al. (Molecular Oncology Volume 8:297-310; 2014, available online 12 December 2013). 
	The teachings are described above. The combined references teach a fusion protein comprising IL2-linker-IL2receptorbeta-IL21receptor. The references do not teach using an isolated natural killer (NK) cell to express the fusion protein.
applies to claim 11). Jiang et al. teach human natural killer (NK) cells play an essential role in innate immune defense against malignant cells, potentiating it to be a satisfying effector cells for adoptive immunotherapy. Jiang et al. teach that NK cells function as a first line defense in the control of malignancies. Jiang et al. teach that natural killer cell NK-92MI is an interleukin-2 (IL-2) independent derivative cell line of NK-92 by transfection of human IL-2 cDNA, with the same characteristics of activated NK cells as its parental NK-92 cells. Jiang et al. teach reprogramming of NK cells with a chimeric antigen receptor (CAR) proved an effective strategy to enhance their reactivity against antigen-expressing tumor cells (page 298 and page 305, Discussion). 
It would have been obvious for one of ordinary skill in the art before the effective filing date to express a fusion protein construct comprising IL2-linker-IL2RB-IL21R as taught by Artymiuk, Greenberg, Liang and Sivakumar, in isolated natural killer cells, as taught by Jiang et al. One of ordinary skill in the art before the effective filing date, would have been motivated and expected success because natural killer cells, expressing particular proteins/receptors constructs, can be employed in anti-tumor activity/cancer immunotherapy.
	
	
			Conclusion
		No claims are allowed. 

	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                Primary Examiner, Art Unit 1646                                                                                                                                        




/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        1/12/2022